

113 S1602 IS: Toxic Exposure Research and Military Family Support Act of 2013
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1602IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo establish in the Department of Veterans Affairs a national center for the diagnosis, treatment, and research of health conditions of the descendants of veterans exposed to toxic substances during service in the Armed Forces,  to provide certain services to those descendants, to establish an advisory board on exposure to toxic substances, and for other purposes. 1.Short titleThis Act may be cited as the
		  Toxic Exposure Research and Military Family Support Act of 2013.2.DefinitionsIn this Act:(1)Armed ForceThe term Armed Force means the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, including the reserve components thereof.(2)DescendantThe term descendant means, with respect to an individual, the biological child, grandchild, or great-grandchild of that individual.(3)Toxic substanceThe term toxic substance shall have the meaning given that term by the Secretary of Veterans Affairs and shall include all substances that have been proven by peer reviewed scientific research or a preponderance of opinion in the medical community to lead to disabilities related to the exposure of an individual to those substances while serving as a member of the Armed Forces.(4)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.3.National center for the diagnosis, treatment, and research of health conditions of the descendants of individuals exposed to toxic substances during service in the Armed Forces(a)National center(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall select a medical center of the Department of Veterans Affairs to serve as the national center for the diagnosis, treatment, and research of health conditions of descendants of individuals exposed to toxic substances while serving  as members of the Armed Forces that are related to that exposure (in this section referred to as the Center).(2)Criteria for selectionThe Center shall be selected under paragraph (1) from among medical centers of the Department with expertise in diagnosing and treating functional and structural birth defects and caring for individuals exposed to toxic substances, or that are affiliated with research medical centers or teaching hospitals with such expertise, that seek to be selected under this section.(b)Functions(1)Diagnosis and treatment(A)In generalThe Center may diagnose and treat, without charge, each patient for whom the Secretary of Veterans Affairs has made the following determinations:(i)The patient is a descendant of an individual who served as a member of the Armed Forces.(ii)The individual was exposed to a toxic substance while serving as a member of the Armed Forces.(iii)The patient is afflicted with a health condition that is determined by the advisory board established in section 4 to be a health condition that results from the exposure of that individual to that toxic substance.(B)TreatmentTreatment under this section is limited to treatment of health conditions for which the advisory board established in section 4 has made a determination described in subparagraph (A)(iii).(C)Additional diagnosis and treatmentNothing in this section shall preclude a patient from receiving additional diagnosis or treatment at the Center or another facility of the Department in connection with other health conditions or benefits to which the individual is entitled under laws administered by the Secretary.(D)Recommendations for future treatmentRecommendations for future treatment of a patient shall be transmitted to a primary care provider for that patient, with follow-up consultations with the Center scheduled as appropriate.(E)Use of records(i)In generalThe Secretary of Defense or the head of a Federal agency may make available to the Secretary of Veterans Affairs for review records held by the Department of Defense, an Armed Force, or that Federal agency, as appropriate, that might assist the Secretary of Veterans Affairs in making the determinations required by   subparagraph (A).(ii)MechanismThe Secretary of Veterans Affairs and the Secretary of Defense or the head of the appropriate Federal agency may jointly establish a mechanism for the availability and review of records by the Secretary of Veterans Affairs under clause (i).(2)ResearchThe Center may conduct research on the diagnosis and treatment of health conditions of descendants of individuals exposed to toxic substances while serving as members of the Armed Forces that are related to that exposure.(c)Social workersThe Center shall employ not less than one licensed clinical social worker to coordinate access of patients to appropriate Federal, State, and local social and healthcare programs and to handle case management.(d)Reimbursement for necessary travel and room and boardThe Center may reimburse any parent, guardian, spouse, or sibling who accompanies a patient diagnosed or treated pursuant to this section for the reasonable cost of—(1)travel to the Center for diagnosis or treatment of the patient pursuant to this section; and(2)room and board during the period in which the patient is undergoing diagnosis or treatment at the Center pursuant to this section.(e)ReportNot less frequently than annually, the Center shall submit a report to Congress that includes the following:(1)A summary of the extent and nature of care provided pursuant to this section.(2)A summary of the research efforts of the Center under this section that have been completed within the previous year and that are ongoing as of the date of the submission of the report under this subsection.4.Advisory board(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an advisory board (in this section referred to as the Advisory Board) to advise the Center established under section 3, to determine which health conditions result from exposure to toxic substances, and to study and evaluate cases of exposure of current and former members of the Armed Forces to toxic substances if such exposure is related the service of the member in the Armed Forces.(b)Membership(1)CompositionNot later than 150 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in consultation with the Secretary of Health and Human Services and other heads of Federal agencies as the Secretary of Veterans Affairs determines appropriate, select not less than 13 members of the Advisory Board, of whom—(A)not less than three shall be members of organizations exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986;(B)not less than one shall be—(i)a  descendant of an individual who was exposed to toxic substances while serving as a member of the Armed Forces and the descendant has manifested a birth defect or functional disability as a result of the exposure of that individual; or(ii)a parent, child, or grandchild of that descendant; and(C)additional members may be selected from among—(i)health professionals, scientists, and academics with expertise in—(I)birth defects;(II)developmental disabilities;(III)epigenetics;(IV)public health;(V)the science of environmental exposure or environmental exposure assessment; or(VI)the science of toxic substances;(ii)social workers; and(iii)advocates for veterans or members of the Armed Forces.(2)ChairpersonThe Secretary  shall select a Chairperson from among the members of the Advisory Board.(3)TermsEach member of the Advisory Board shall serve a term of two or three years as determined by the Secretary.(c)Duties(1)Advisory role with respect to the CenterWith respect to the Center established under section 3, the Advisory Board shall—(A)oversee and assess the work of the Center; and(B)advise the Secretary of Veterans Affairs on—(i)issues related to the provision of treatment and care at the Center;(ii)issues related to the research conducted at the Center; and(iii)the particular benefits and services required by the descendants of individuals exposed to toxic substances while serving as members of the Armed Forces.(2)Determination that health conditions resulted from toxic exposureThe Advisory Board shall determine which health conditions in descendants of individuals exposed to toxic substances while serving  as members of the Armed Forces are health conditions that resulted from the exposure of that individual to that toxic substance for purposes of eligibility for the following:(A)Treatment of that descendant at the Center established under section 3.(B)Medical care for that descendant under section 1781 of title 38, United States Code.(C)Support for the family caregiver of that descendant under section 1720G(a) of such title.(D)Support for the caregiver of that descendant under section 1720G(b) of such title.(3)Study and consideration of toxic substance exposure claims(A)In generalThe Advisory Board shall study and evaluate claims of exposure to toxic substances by current and former members of the Armed Forces that is related to the service of the member in the Armed Forces.(B)Submission of claimsClaims of exposure described in subparagraph (A) may be submitted to the Advisory Board in such form and in such manner as the Secretary of Veterans Affairs may require by any of the following individuals or entities:(i)A member of the Armed Forces.(ii)A veteran.(iii)A descendant of a member of the Armed Forces.(iv)A descendant of a veteran.(v)A veterans advocacy group.(vi)An official of the Department of Veterans Affairs with responsibility or experience monitoring the health of current and former members of the Armed Forces.(vii)An official of the Department of Defense with responsibility or experience monitoring the health of current and former members of the Armed Forces.(C)Consideration of claimsNot later than 180 days after receiving a claim submitted pursuant to subparagraph (B), the Advisory Board shall consider the claim and take one of the following actions:(i)If the Advisory Board determines that exposure to a toxic substance occurred to a degree that an individual exposed to that substance may have or develop a medical condition that would qualify that individual for health care or compensation from the Department of Veterans Affairs or the Department of Defense, the Advisory Board shall submit to the Secretary of Veterans Affairs a report described in subparagraph (D).(ii)If the Advisory Board determines that further consideration of the claim is necessary to adequately assess the extent of exposure, the Advisory Board shall refer the claim to the Office of Extramural Research established under   section 5 to conduct further research and report its findings to the Advisory Board.(iii)If the Advisory Board determines that exposure to a toxic substance did not occur or occurred to a negligible extent, the Advisory Board shall report such determination to the Secretary of Veterans Affairs.(D)ReportIf the Advisory Board makes a determination under subparagraph (C)(i), the Advisory Board shall submit to the Secretary of Veterans Affairs a report that contains the following:(i)Evidence used by the Advisory Board in making the determination under subparagraph (C)(i), including, if appropriate, the following:(I)Scientific research, including any research conducted by the Office of Extramural Research established under section 5.(II)Peer-reviewed articles from scientific journals relating to exposure to toxic substances.(III)Medical research conducted by the Department of Veterans Affairs, the Department of Defense, or the medical community.(ii)Recommendations on the extent to which the Department of Veterans Affairs or the Department of Defense should provide health care, benefits, or other compensation with respect to exposure to a toxic substance to the following individuals:(I)An individual exposed to a toxic substance as determined under subparagraph (C)(i).(II)A descendant of that individual.(iii)Information on cost and attributable exposure, as defined in regulations prescribed pursuant to this Act.(E)Publication of evidence(i)In generalExcept as provided in clause (ii), the Secretary shall publish in the Federal Register the evidence described in clause (i) of subparagraph (D) that is submitted with the report required by that subparagraph.(ii)ExceptionSuch evidence may not be published if the Secretary determines that preventing such publication—(I)is in the national security interest of the United States; or(II)protects the privacy interests of individuals exposed to toxic substances.(F)Subpoena authorityThe Advisory Board may require by subpoena the attendance and testimony of witnesses necessary to consider claims of exposure to toxic substances under this paragraph.(G)Cooperation of Federal AgenciesThe head of each relevant Federal agency, including the Administrator of the Environmental Protection Agency, shall cooperate fully with the Advisory Board for purposes of considering claims of exposure to toxic substances under this paragraph.(d)MeetingsThe   Advisory Board shall meet at the call of the Chair, but not less frequently than semiannually.(e)Compensation(1)In generalThe members of the Advisory Board shall serve without compensation.(2)Travel expensesThe members of the Advisory Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Advisory Board.(f)Personnel(1)In generalThe Chairperson may, without regard to the civil service laws and regulations, appoint an executive director of the Advisory Board, who shall be a civilian employee of the Department of Veterans Affairs, and such other personnel as may be necessary to enable the Advisory Board to perform its duties.(2)ApprovalThe appointment of an executive director under paragraph (1) shall be subject to approval by the Advisory Board.(3)CompensationThe Chairperson may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.5.Office of extramural research(a)OfficeNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an Office of Extramural Research (in this section referred to as the Office)—(1)to conduct research on wounds,   illnesses, injuries, and other conditions suffered by individuals as a result of exposure to toxic substances while serving as members of the Armed Forces; and(2)to assist the Advisory Board established under section 4 in the consideration of claims of exposure to toxic substances.(b)DirectorThe Secretary of Veterans Affairs shall select a Director of the Office.(c)Grants(1)In generalSubject to approval by the advisory council established under subsection (e), the Director may award grants to reputable scientists  and epidemiologists to carry out this section.(2)ExceptionThe Director may not award grants to individuals or organizations associated with or having an interest in a chemical company or any other organization that the Secretary determines may have an interest in the increased use of toxic substances.(d)Support to Advisory BoardNot later than 180 days after receiving a request from the Advisory Board established under section 4 to review a claim of exposure pursuant to subsection (c)(3)(C)(ii) of that section, the Office shall submit a report to the Advisory Board with one of the following determinations:(1)A determination that exposure to a toxic substance occurred to a degree that an individual exposed to that substance may have or develop a medical condition that would qualify that individual for health care or compensation from the Department of Veterans Affairs or the Department of Defense.(2)A determination that further study of the claim is necessary, to be carried out by, or under the direction of, the Office in coordination with the Advisory Board.(3)A determination that exposure to a toxic substance did not occur or occurred to a negligible extent.(e)Advisory council(1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an advisory council (in this section referred to as the Council) for   the Office established under this section.(2)Membership(A)Composition(i)In generalThe Secretary of Veterans Affairs shall, in consultation with the Secretary of Health and Human Services and any other heads of Federal agencies as the Secretary of Veterans Affairs determines appropriate, select 11 members of the Council, of whom—(I)not less than three shall be members of organizations exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986; and(II)additional members may be selected from among—(aa)environmental epidemiologists;(bb)academics; and(cc)veterans or the descendants of veterans.(ii)Requirements for scientistsWhen considering individuals who are members of the scientific community for selection to the Council, the Secretary of Veterans Affairs may select only those individuals—(I)who have evidenced expertise in and demonstrate a commitment to research that leads to peer-reviewed scientific evaluation of the wounds,   illnesses, injuries, and other conditions that may arise from exposure to toxic substances; and(II)who are not associated with and do not have an interest in a chemical company or any other organization that the Secretary determines may have an interest in the increased use of toxic substances.(B)ChairpersonThe Secretary  of Veterans Affairs shall select a Chairperson from among the members of the Council.(C)TermsEach member of the Council shall serve a term of two or three years as determined by the Secretary of Veterans Affairs.(3)DutiesThe Council shall—(A)approve or disapprove of grants proposed to be awarded by the Director pursuant to subsection (c); and(B)advise the Secretary of Veterans Affairs and the Director on—(i)establishing guidelines for grant proposals and research proposals under this section; and(ii)assisting the Advisory Board established under section 4 in the consideration of claims of exposure to toxic substances.(4)MeetingsThe   Council shall meet at the call of the Chairperson, but not less frequently than semiannually.(5)Compensation(A)In generalThe members of the Council shall serve without compensation.(B)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.(f)ReportNot later than two years after the establishment of the Office under this section, the Director and the Chairman of the Council shall jointly submit to the Secretary of Veterans Affairs and Congress a report that contains the following:(1)A summary of the research efforts conducted and the grants awarded under this section.(2)A summary of the effects of exposure to toxic substances studied pursuant to this section.(3)Recommendations for steps to be taken to care for and serve—(A)individuals exposed to toxic substances while serving as a member of the Armed Forces; and(B)the progeny of those individuals.6.Provision of dependent care and caregiver assistance to descendants of veterans exposed to certain toxic substances during service in the Armed Forces(a)Dependent careSection 1781(a) of title 38, United States Code, is amended—(1)in paragraph (3), by striking , and and inserting a comma;(2)in paragraph (4), by striking the semicolon at the end and inserting , and; and(3)by inserting after paragraph (4) the following new paragraph:(5)an individual who is the biological child, grandchild, or great-grandchild of a veteran who the Secretary has determined was exposed to a toxic substance while serving as a member of the Armed Forces, if—(A)the individual has a health condition that is determined by the Advisory Board established by section 4 of the Toxic Exposure Research and Military Family Support Act of 2013 to be a health condition that results from exposure to that toxic substance,(B)the individual is homebound as a result of that health condition, and(C)the Secretary determines that the veteran has or had the same health condition,.(b)Caregiver assistance(1)Comprehensive assistanceSubsection (a) of section 1720G of title 38, United States Code,  is amended—(A)by striking veteran each place it appears (except for paragraph (2)(A)) and inserting individual;(B)by striking veterans each place it appears and inserting individuals;(C)in paragraph (2)—(i)by striking subparagraphs (A) and (B) and inserting the following:(A)(i)is a veteran or member of the Armed Forces undergoing medical discharge from the Armed Forces and has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service on or after September 11, 2001; or(ii)is the biological child, grandchild, or great-grandchild of a veteran who the Secretary has determined was exposed to a toxic substance while serving as a member of the Armed Forces, if—(I)the individual has a health condition that is determined by the Advisory Board established by section 4 of the Toxic Exposure Research and Military Family Support Act of 2013 to be a health condition that results from exposure to that toxic substance;(II)the individual is homebound as a result of that health condition; and(III)the Secretary determines that the veteran has or had the same health condition; and; and(ii)by redesignating subparagraph (C) as subparagraph (B); and(D)in paragraph (9)(C)(i), by striking veteran’s and inserting individual’s.(2)General caregiver supportSubsection (b) of such section is amended—(A)by striking veteran each place it appears and inserting individual;(B)by striking veterans each place it appears and inserting individuals;(C)in paragraph (1), by striking who are and all that follows through of this title; and(D)in paragraph (2)—(i)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; and(ii)in the matter preceding clause (i), as redesignated by clause (i), by striking any individual who needs and inserting “any individual who—(A)(i)is enrolled in the health care system established under section 1705(a) of this title; or(ii)is the biological child, grandchild, or great-grandchild of a veteran who the Secretary has determined was exposed to a toxic substance while serving as a member of the Armed Forces, if—(I)the individual has a health condition that is determined by the Advisory Board established by section 4 of the Toxic Exposure Research and Military Family Support Act of 2013 to be a health condition that results from exposure to that toxic substance;(II)the individual is homebound as a result of that health condition; and(III)the Secretary determines that the veteran has or had the same health condition; and(B)needs.(3)DefinitionsSubsection (d) of such section is amended—(A)by striking eligible veteran each place it appears and inserting eligible individual;(B)by striking covered veteran each place it appears and inserting covered individual;(C)in paragraph (1), by striking the veteran and inserting the eligible individual or covered individual;(D)in paragraph (2), by striking the veteran and inserting the eligible individual;(E)in paragraph (3), by striking the veteran each place it appears and inserting the eligible individual;(F)in paragraph (4), by striking the veteran and inserting the eligible individual or covered individual; and(G)by adding at the end the following:(5)The term toxic substance has the meaning given that term in section 2 of the Toxic Exposure Research and Military Family Support Act of 2013..(c)Conforming amendments(1)Beneficiary travelSection 111 of title 38, United States Code, is amended—(A)in subsection (b)(1), by adding at the end the following new subparagraph:(G)An individual described in section 1720G(a)(2)(A)(ii) of this title.; and(B)in subsection (e)—(i)by striking veteran each place it appears (except for paragraph (2)(B)) and inserting individual; and(ii)in paragraph (2)(B)—(I)by striking a veteran and inserting an individual; and(II)by striking such veteran and inserting such individual.(2)Counseling, training, and mental health servicesSection 1782(c)(2) of such title is amended by striking an eligible veteran or a caregiver of a covered veteran and inserting a veteran who is an eligible individual or a caregiver of a veteran who is a covered individual.7.Declassification by Department of Defense of certain incidents of exposure of members of the Armed Forces to toxic substances(a)In generalThe Secretary of Defense may declassify documents related to any known incident in which not less than 100 members of the Armed Forces were exposed to a toxic substance that resulted in at least one case of a disability that a member of the medical profession has determined to be associated with that toxic substance.(b)LimitationThe declassification authorized by subsection (a) shall be limited to information necessary for an individual who was potentially exposed to a toxic substance to determine the following:(1)Whether that individual was exposed to that toxic substance.(2)The potential severity of the exposure of that individual to that toxic substance.(3)Any potential health conditions that may have resulted from exposure to that toxic substance.(c)ExceptionThe Secretary of Defense is not required to declassify documents if the Secretary determines that declassification of those documents would materially and immediately threaten the security of the United States.8.National outreach campaign on potential long-term health effects of exposure to toxic substances by members of the Armed Forces and their descendantsThe Secretary of Veterans Affairs, the Secretary of Health and Human Services, and the Secretary of Defense shall jointly conduct a national outreach and education campaign directed towards members of the Armed Forces, veterans, and their family members to communicate the following information:(1)Information on—(A)incidents of exposure of members of the Armed Forces to toxic substances;(B)health conditions resulting from such exposure; and(C)the potential long-term effects of such exposure on the individuals exposed to those substances and the descendants of those individuals.(2)Information on the national center established under section 3 of this Act for individuals eligible for treatment at the  center.